Citation Nr: 0624236	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a circulatory 
problem to include a heart condition, claimed as secondary to 
type 2 diabetes mellitus.

3.  Entitlement to service connection for foot and leg 
disorders, claimed as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Oakland RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record contains an award letter for disability benefits 
from the Social Security Administration (SSA).  Medical 
records considered in conjunction with the SSA determination 
are constructively of record, but have not been secured.  
Such records may contain information pertinent to the instant 
claims; VA is obliged to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective dates of 
awards).  Here, the veteran has not been provided notice 
regarding the rating of the disabilities at issue and 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings of diabetes 
mellitus, circulatory problems, heart 
disorders, and foot and leg disorders, 
and effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should obtain from SSA copies 
of the medical records considered in the 
determination on the veteran's 
application for SSA disability benefits.

3.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

